Citation Nr: 1739670	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO. 13-13 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the Navy from October 1967 to October 1971 and in the Air Force from August 1985 to January 1992. While in the Navy, he served as a dental technician.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In an April 2015 decision, the Board remanded the claim for a new VA examination. Subsequently, the Board requested a medical opinion from the Veterans Health Administration (VHA). That has been accomplished, and the case has been returned for further appellate consideration. See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1. The Veteran has a current diagnosis of bilateral hearing loss.

2. Competent and credible evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss is caused by, or related to, his active duty. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim of entitlement to service connection for bilateral hearing loss.

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2006); 38 C.F.R. § 3.303. 

If an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016). It has been established that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability. See Hensley v. Brown, 5 Vet. App. 155 (1993). The Board notes that the directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA (American Standard Association) units, and require conversion to ISO units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO (International Organization for Standardization) units. Conversion to ISO units is accomplished by adding 15 decibels to the ASA units at 500 Hertz, 10 decibels to the ASA units at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA units at 4000 Hertz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

According to the service treatment records (STRs), the Veteran underwent an enlistment examination in October 1967. See October 1967 Report of Medical History. Results from an audiometric test reflect that pure tone thresholds, in decibels, were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
10
15
5
5
5
Left Ear
25
5
15
10
10

A further audiometric test was performed in September 1969. See September 1969 entry, chronological record of medical care (STR). The results were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
15
15
15
15
20
Left Ear
20
20
15
25
20

In March 1970, the Veteran reported complaints of constant pressure in both ears. See March 1970 progress note (STR). An audiometric test was performed and recorded the following results:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
15
20
15
20
15
Left Ear
15
10
10
10
5

The Veteran submitted to an in-service examination in June 1989. See June 1989 Report of Medical Examination. The results of an audiometric test were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
15
10
5
15
10
Left Ear
15
5
5
15
10

In a January 2011 letter, the Veteran stated that he had hearing loss "due to daily exposure while in the military to the loud, high pitch noise of the high speed dental drill used to [prepare] teeth for fillings." The Veteran also indicated that, at the time, hearing protection was not recommended for dental staff.

A VA examination took place in June 2012 to evaluate the Veteran's claimed bilateral hearing loss. See June 2012 Compensation and Pension Examination Report. The examiner reported the following pure tone threshold values:



Hertz

500
1,000
2,000
3,000
4,000
Right Ear
25
25
45
50
65
Left Ear
25
25
35
55
65

Based on the data recorded, the examiner diagnosed the Veteran with sensorineural hearing loss in both ears. However, the examiner determined that the Veteran's bilateral hearing loss was not related to his military service. In support of his conclusion, the examiner cited the Veteran's STRs, which did not reflect a diagnosis of bilateral hearing loss. The examiner also stated that noise-induced hearing loss manifests immediately after noise exposure. An addendum to the examination report stated that the Veteran's bilateral hearing loss is less likely than not related to noise exposure during military service. See July 2012 addendum report.

In August 2013, a private examination was performed regarding the etiology of the Veteran's bilateral hearing loss. See August 2013 Summary of Audiological Evaluation by Dr. J.S.M. The examiner did not review the records of the Veteran's in-service hearing examinations. The examiner found mild-to-severe predominately sensorineural hearing loss for the right ear and mild-to-moderate predominately sensorineural hearing loss for the left ear. However, the examiner determined that, without substantial documentation of the past hearing tests, it was difficult to determine to what extent the Veteran's hearing loss is attributable to noise exposure during his military service. In addition, the private examiner noted that some hearing loss due to aging (presbyacusis) would likely be expected based on the Veteran's age and that the configuration of the Veteran's hearing loss was consistent with presbyacusis. The examiner also noted that hearing loss configuration due to presbyacusis, noise exposure, or other hearing disorders can be variable across individuals.

Pursuant to the Board's April 2015 remand, the examiner who conducted the June 2012 VA examination issued an addendum to his opinion. See May 2015 VA addendum. The examiner reiterated that the Veteran's hearing loss was less likely than not related to noise exposure during military service. However, the examiner did not provide additional reasoning to support his conclusion. The examiner also did not address the Veteran's reports of in-service exposure to acoustic trauma.

In August 2017, the Board obtained a VHA medical opinion evaluating the etiology of the Veteran's diagnosed bilateral hearing loss. See August 2017 VHA memorandum. The examiner determined that it is at least as likely as not that the Veteran's current bilateral hearing loss was caused by or is the result of military noise exposure. The examiner indicated that, according to the STRs, there was a clinically significant deterioration of the Veteran's hearing between 1967 and 1969. In addition, the examiner noted that the mild hearing loss documented in the March 1970 in-service hearing test could constitute further evidence of noise trauma. Further, the examiner agreed with the Veteran's contention that hearing loss from noise exposure from a high-speed dental drill without the benefit of hearing protection is "well-accepted and documented by hearing aid centers, as well as audiologists, to result in hearing loss in the upper range decibels." Id.

Upon review of the record, the Board finds that the competent and credible evidence establishes a current diagnosis of bilateral hearing loss and is in relative equipoise with respect to the question of nexus. The Board acknowledges that the Veteran served as a dental technician in service. The Board also finds the Veteran competent and credible to testify to being exposed to loud noises without the benefit of ear protection and that he was, therefore, exposed to acoustic trauma in service. Further, there is no evidence to doubt the credibility of his current diagnosis of bilateral hearing loss. However, the record contains conflicting audiological opinions regarding the etiology his hearing loss. In weighing the respective probative value of the examinations, the Board notes that both the VA and the VHA examinations were based on a thorough reading of the Veteran's STRs, VA treatment records, and private treatment records. Both examiners also provided detailed rationales in support of their conclusions, although the VA examiner did not provide additional reasoning in his May 2015 addendum opinion. Therefore, the Board finds that the VA and VHA examinations are equally probative. Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


